Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave, however, to the respondent to renew her application upon proper papers. We do not think the moving affidavit shows a cause of action. There is no allegation of any deposit of plaintiff’s stock with the trust company, or that it ever had possession thereof. Furthermore, the material allegations in the affidavit consist of conclusions or are stated upon information and belief only, without disclosing the sources of information and the grounds of belief, which should have been fully set out. (See Boskowitz v. Sulzbacher, No. 1, 121 App. Div. 878.) Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.